Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered October 23, 2008, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him to a term of five years, unanimously affirmed.
Regardless of whether defendant’s oral and written waivers, when taken together, establish a valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248, 257 [2006]), we perceive no basis for reducing the sentence. No issue is before us concerning the consecutive sentence imposed for the bail jumping conviction. Concur— Tom, J.P., Friedman, McGuire, Acosta and Román, JJ.